Citation Nr: 0723660	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  04-28 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral 
degenerative meniscus tear of the knees and, if so, whether 
service connection is now warranted.  

2.  Entitlement to an increased disability evaluation for 
mechanical low back pain with sciatica, currently evaluated 
as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to June 
1993.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a May 2003 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  

The reopened claim for service connection for bilateral 
degenerative meniscus tear of the knees is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  An unappealed December 1993 RO rating decision denied the 
claim for service connection for a condition of the knees on 
the basis that the veteran's in-service complaints were acute 
and had been resolved by the time he was discharged.  

2.  Additional evidence submitted since December 1993 on the 
issue of service connection for bilateral degenerative 
meniscus tear of the knees is new and material as it includes 
medical evidence relating to an unestablished fact necessary 
to substantiate the claim.  

3.  The veteran's service-connected mechanical low back pain 
with sciatica is manifested by complaints of pain and 
occasional flare-ups, but there is no evidence of residuals 
of a fractured vertebra; ankylosis of any part of the spine; 
intervertebral disc syndrome (IDS) with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; limitation of 
motion of either the cervical or lumbar spine; or forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less.  



CONCLUSIONS OF LAW

1.  The RO's December 1993 decision denying service 
connection for a condition of the knees is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a), 20.1103 (1993).

2.  The evidence added to the record since the RO's December 
1993 rating decision denying service connection for a 
condition of the knees is new and material; the claim is 
reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2006).

3.  The criteria for a rating in excess of 20 percent for 
service-connected mechanical low back pain with sciatica have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5293 and 5295 (effective before 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (effective as of September 26, 2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	New and material evidence claim

The veteran seeks to establish service connection for 
bilateral degenerative meniscus tear of the knees.  See 
February 2003 VA Form 21-4138.  The RO reopened the claim, 
but continued the denial issued in a previous final decision.  
The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  

A decision issued by the Nashville, Tennessee, RO in December 
1993 denied the claim for entitlement to service connection 
for a condition of the knees on the basis that although the 
veteran's service medical records do contain several 
references to complaints involving his knees, the condition 
was considered to be acute because it had been resolved by 
the time he was discharged from service.  The record does not 
contain a letter notifying the veteran of this decision, 
which also granted service connection for chronic low back 
pain syndrome with right sciatica.  It appears, however, that 
the veteran did receive notice of the decision because he 
filed a claim for increased rating for his back less than a 
year after the decision was issued.  See October 1994 claim.  
The veteran did not file a timely appeal of the December 1993 
rating decision.  See 38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.302(a) (1993) (a notice of disagreement (NOD) 
shall be filed with the agency of original jurisdiction (AOJ) 
within one year from the date that the agency mails notice of 
the determination).  An unappealed determination of the AOJ 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (2006).

The veteran filed a claim to reopen in February 2003, and 
this appeal ensues from the May 2003 rating decision issued 
by the Nashville, Tennessee, RO, which reopened the claim but 
continued the denial of service connection for bilateral 
degenerative meniscus tear of the knees.  As a general rule, 
once a claim has been disallowed, that claim shall not 
thereafter be reopened and allowed based solely upon the same 
factual basis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).  If the claimant can thereafter present 
new and material evidence, however, the claim shall be 
reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2006).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

Evidence before the RO in December 1993 consisted only of the 
veteran's service medical records, which contain several 
references to his knees.  See e.g., February 1981 health 
record (pain knee joints); May 1983 medical record (air plane 
jack slipped out and hit left knee; diagnosis patellar 
contusion); August 1984 emergency care and treatment record 
(twisted knee; known to have bad knees; diagnosis strain 
right knee); July 1985 emergency care and treatment record 
(recurrent right knee pain; worse last few days; diagnosis 
chondromalacia); January 1987 orthopedic consultation 
(chronic pain in knees); April 1988 health record (pain both 
knees).  As noted above, the RO found that these were acute 
complaints because the veteran's knee problems had been 
resolved by the time he was discharged from service.  

Evidence added to the record since the RO's 1993 decision 
includes medical evidence of treatment the veteran has 
received related to his knees.  See VA treatment records; 
records from Dr. J.F. Vannoy.  The veteran has been found to 
have medial meniscus tears and degenerative joint disease 
(DJD) of the bilateral knees.  See e.g., December 2002 
Magnetic Resonance Imaging (MRI) of the bilateral knees; 
February 2003 orthopedic clinic note; April 2003 progress 
note; July 2003 VA compensation and pension (C&P) 
examination.  This evidence is considered new, as it was not 
of record when the RO issued its December 1993 rating 
decision.  It also raises a reasonable possibility of 
substantiating the claim, as it suggests that the veteran has 
had continuous problems with his knees.  Therefore, it is 
also considered material.  Having found that new and material 
evidence has been presented, the claim for entitlement to 
service connection for bilateral degenerative meniscus tear 
of the knees is reopened for review on the merits.  

For the reasons discussed below, additional development of 
the evidence is needed to decide the reopened claim.

II.	Increased rating claim

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2006).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2006).  

An evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

Service connection for the veteran's back disability has been 
in effect for over a decade.  See December 1993 rating 
decision.  He was originally granted service connection for 
chronic low back pain syndrome with right sciatica, and a 10 
percent rating was assigned pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, effective June 26, 1993.  The 
disability was subsequently recharacterized as mechanical low 
back pain with sciatica, and the rating was increased to 20 
percent under 38 C.F.R. § 4.71a, Diagnostic Codes 5293 and 
5295, effective June 30, 1999.  See March 2000 rating 
decision.  

The veteran seeks an increased rating for his service-
connected back condition.  See February 2003 VA Form 21-4138.  
While his claim was pending, the criteria for evaluating 
spinal disabilities were amended, effective September 26, 
2003.  See 68 Fed. Reg. 51, 454-51, 458 (2003).  The current 
version of the revised criteria, which evaluate various types 
of spine disabilities, is found in 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2006).  

The veteran's service-connected disability remains evaluated 
under the criteria in effect prior to September 26, 2003.  
More specifically, mechanical low back pain with sciatica has 
been evaluated under old Diagnostic Codes 5293 and 5295, 
which provided the rating criteria for IDS and lumbosacral 
strain, respectively.  In reviewing the veteran's claim, both 
the old and new criteria apply, but the substantive new 
criteria cannot be applied before their effective date of 
September 26, 2003.  In light of these amendments, the Board 
evaluates the claim in accordance with the effective dates of 
the rating criteria, before and as of September 26, 2003, as 
follows:



A.	Increased rating based on criteria in effect before 
September 26, 2003

Under the criteria in effect before September 26, 2003, 
ratings in excess of 20 percent were assigned for IDS with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
(40 percent) and for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months (60 
percent).  An "incapacitating episode" contemplates acute 
signs and symptoms due to IDS that requires bed rest and 
treatment ordered by a physician; orthopedic and neurological 
manifestations of IDS were to be evaluated separately using 
the criteria for the most appropriate orthopedic and 
neurologic diagnostic code(s).  See Notes (1) and (2), 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  A 40 percent 
rating was assigned for severe lumbosacral strain with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

Other old criteria in effect prior to the September 2003 
amendments also permitted schedular ratings higher than 20 
percent.  Diagnostic Code 5285 provided for a 60 or 100 
percent rating for a fracture of the vertebra, depending on 
severity.  Old Diagnostic Code 5286, complete bony fixation 
(ankylosis) of the spine, provided for either a 60 or 100 
percent rating, depending on severity and whether ankylosis 
was favorable or unfavorable.  Also, under old Diagnostic 
Code 5289, unfavorable ankylosis of the lumbar spine would 
have permitted a 50 percent rating.  These diagnostic codes 
are not applicable to the current situation, however, as 
there is no evidence that the veteran had a fractured 
vertebra, complete ankylosis of the spine, or ankylosis of 
the lumbar spine.  Nor is there any evidence that the veteran 
had ankylosis of either the cervical or dorsal spine, or 
limitation of motion of the cervical spine, such that 
Diagnostic Codes 5287, 5288 or 5290 apply.  See April 2003 VA 
compensation and pension (C&P) spine examination report; VA 
treatment records; records from Dr. J.F. Vannoy.  

The evidence of record dated prior to September 26, 2003 does 
not indicate that the veteran was suffering from IDS with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past year, such 
as to support a rating higher than 20 percent for orthopedic 
manifestations alone.  See April 2003 VA C&P spine 
examination report; VA treatment records.  Nor does the 
evidence support a higher rating under Diagnostic Code 5295, 
as it is devoid of evidence to suggest that the veteran had 
severe lumbosacral strain so as to meet the criteria for a 40 
percent evaluation.  See id.  The evidence also does not 
support a rating in excess of 20 percent under old Diagnostic 
Code 5292, which provided a 40 percent evaluation for severe 
limitation of motion of the lumbar spine, as the veteran 
exhibited full range of motion of the lumbar spine during the 
April 2003 VA C&P spine examination.  
        
        B.	Increased rating based on criteria in effect as of 
September 26, 2003

Effective from September 26, 2003, disabilities of the lumbar 
spine (other than IDS, when it is evaluated on the basis of 
incapacitating episodes) are to be rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 
51,454 (Aug. 27, 2003), now codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2005).  These criteria are to be 
applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine."  68 Fed. Reg. at 51,455 
(Supplementary Information).  

Under Diagnostic Codes 5235-5242, a 30 percent rating is 
assigned for forward flexion of the cervical spine 15 degrees 
or less; or favorable ankylosis of the entire cervical spine.  
A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine, and unfavorable ankylosis of the entire 
spine merits a 100 percent disability rating.  Any associated 
objective neurologic abnormalities including, but not limited 
to, bowel or bladder impairment, are to be rated separately 
from orthopedic manifestations under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a (2005), Note (1).  

Under the new criteria, IDS is to be evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating IDS Based on 
Incapacitating Episodes, which is the same formula as found 
in 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  The 
definition of an incapacitating episode remains the same as 
it was prior to the September 26, 2003 amendments.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2005), Note (1).  

The evidence of record since the September 26, 2003 
amendments does not merit a rating in excess of 20 percent 
for service-connected mechanical low back pain with sciatica 
under Diagnostic Code 5243, as there is no evidence to 
support a finding that the veteran required bed rest and 
treatment ordered by a physician so as to meet the regulatory 
definition of "incapacitating episode."  See VA treatment 
records; records from Dr. J.F. Vannoy.  

Nor is a rating in excess of 20 percent warranted pursuant to 
the General Rating Formula for Diseases and Injuries of the 
Spine.  During the February 2005 VA examination, flexion of 
the veteran's thoracolumbar spine was measured at 0-90 
degrees; extension at 0-30 degrees; lateral flexion to the 
left and right at 0-30 degrees; and lateral rotation to the 
left and right at 0-30 degrees.  Thus, based on the range of 
motion measurements, a rating higher than 20 percent for 
orthopedic manifestations associated with service-connected 
mechanical low back pain with sciatica is not warranted.  In 
addition, there is no evidence of ankylosis, favorable or 
unfavorable, of the entire cervical or thoracolumbar spine, 
or of unfavorable ankylosis of the entire spine, to warrant a 
higher rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2005).  

The Board has also considered whether the veteran manifests 
any associated objective neurologic abnormalities so as to 
warrant a separate rating under an appropriate diagnostic 
code.  See Note (2), 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003); Note (1) 38 C.F.R. § 4.71a (2006).  Although the 
veteran's service-connected disability includes sciatica, he 
denied numbness, tingling, or neurologic or bowel or bladder 
symptoms at the time of his February 2005 VA C&P spine 
examination.  Moreover, the record does not contain a 
diagnosis related to neurological abnormality, to include a 
diagnosis related to the sciatic nerve, and the February 2005 
VA examiner noted that the veteran does not have any 
neurologic disorder associated with back pain.  See VA 
records; February 2005 VA spine examination report.  In the 
absence of such evidence, the Board finds that assignment of 
a separate rating is not warranted.  

Consideration has also been given to any functional 
impairment and any effects of pain on functional abilities.  
During the April 2003 VA examination, the examiner reported 
pain with full extension during range of motion testing.  The 
examiner who conducted the February 2005 VA examination 
reported that to a moderate degree, the veteran's lower back 
pain and joint function are limited following repetitive use 
with flare-ups (based both on the veteran's history and the 
pain noticed during range of motion testing).  Although range 
of motion was normal, the examiner indicated that pain could 
limit motion, especially during flare-ups.  The examiner 
opined that range of motion and joint function would not be 
limited by fatigue, weakness or lack of endurance following 
repetitive use or during flare-ups.  

The Board acknowledges that the veteran exhibited pain and 
limitation of function during the VA examination, and also 
acknowledges the lay statements that have been submitted in 
support of the veteran's claim, which detail the pain that he 
is in.  See statements received in October 2003.  Although 
the effects of pain have been considered, a higher rating on 
the basis of limitation of function due to pain is not 
warranted.  This is so because the assignment of a 20 percent 
rating for the veteran's service-connected back disability 
contemplates such functional loss, and the evidence of record 
reveals that the veteran is still able to maintain 
employment.  See February 2005 VA examination.  As such, a 
rating in excess of 20 percent is not warranted under 38 
C.F.R. §§ 4.40 and 4.45 pursuant to the guidelines set forth 
in DeLuca. 



III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

During the pendency of the veteran's appeal, the Court of 
Appeals for Veterans' Claims (Court) issued a decision 
regarding the notice requirements associated with claims to 
reopen.  VA must notify a claimant of the evidence that is 
needed to reopen the claim as well as the evidence that is 
needed to establish entitlement to the underlying claim.  
More specifically, the RO must provide notice as to what 
evidence is necessary to substantiate the element(s) of 
service connection that was found insufficient in its 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
As the claim for service connection for bilateral 
degenerative meniscus tear of the knees has been reopened, 
any defect in the notice as required by Kent would be 
harmless.  

As for the veteran's other claim, prior to the issuance of 
the rating decision that is the subject of this appeal, he 
was advised of the evidence needed to substantiate his claim 
for increased rating; that the RO would assist him in 
obtaining additional information and evidence; and of the 
responsibilities on both his part and VA's in developing the 
claim.  See March 2003 letter.  He was later informed of the 
need to provide any evidence or information he might have 
pertaining to his claim in a June 2004 statement of the case 
(SOC).  As such, VA fulfilled its notification duties.  
Quartuccio, 16 Vet. App. at 187; Kent, 20 Vet. App. at 10 
(2006).  

The Board acknowledges that the veteran was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection, as required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Despite VA's 
failure to provide the requisite notice, there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  This is so because his claim for service 
connection for mechanical low back pain with sciatica was 
substantiated years ago, he has not disagreed with the 
effective date of that award, and he was subsequently given 
notice and an opportunity to provide information, evidence 
and argument concerning a higher rating.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's VA and private treatment records have 
been associated with the claims folder and he was afforded 
several appropriate VA examinations in connection with his 
claim.  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

The claim for service connection for bilateral degenerative 
meniscus tear of the knees is reopened.  To this extent only, 
the appeal is granted.

A disability evaluation in excess of 20 percent for 
mechanical low back pain with sciatica is denied.
REMAND

Further development is needed before a decision can be issued 
on the merits of the veteran's claim for service connection 
for bilateral degenerative meniscus tear of the knees.  Such 
development would ensure his due process rights, including 
those associated with the duties to notify and assist, are 
met.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability;  (B) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  The third requirement could be 
satisfied by competent evidence showing post-service 
treatment for a condition, or other possible association with 
military service.  38 C.F.R. § 3.159(c)(4) (2006).

The veteran contends that his current diagnosis of bilateral 
degenerative meniscus tear of the knees is a result of 
several injuries he sustained during service, to include 
injuries in May 1983, June 1984, and August 1984.  The 
veteran also contends that he sought treatment for knee pain 
on several other occasions during service.  See July 2004 VA 
Form 9.  As noted above, the veteran's service medical 
records do document the complaints he had in service 
involving his knees.  See e.g., May 1983 medical record (left 
knee hit by jack); June 1984 health records (left knee pain 
with start of softball season) (pain left leg behind knee 
after lifting bomb); July 1985 emergency care and treatment 
record (recurrent right knee pain); December 1986 medical 
record (chronic pain at knees).  The veteran was seen with 
complaint of knee pain in October 1994, a year and four 
months after his separation from service.  See VA progress 
note.  He has continued to seek treatment for knee pain since 
that time from both VA and a private doctor, and has been 
found to have bilateral degenerative meniscus tears.  See 
records from Dr. Vannoy; December 2002 MRI reports; February 
2003 orthopedic clinic note.  Thus, the three elements of 
38 C.F.R. § 3.159(c)(4) have been met and an examination 
should be scheduled.  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case.  The consequences of failing to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2006).

This remand will also give the veteran an opportunity to 
receive the notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Give the veteran the notice required 
by Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  Obtain the veteran's VA treatment 
records, to include all outpatient 
treatment records, since September 2004.  

3.  Schedule the veteran for an 
examination for the purpose of 
ascertaining the current diagnosis or 
diagnoses involving the bilateral knees.  
For each diagnosis, the examiner should 
indicate whether it is at least as likely 
as not (i.e., probability of 50 percent 
or greater) that the diagnosed disability 
is related to service.  The examiner 
should explain the reason(s) for the 
opinion(s).  The claims folder should be 
made available for review.  

4.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


